Citation Nr: 0613001	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-37 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's request to reopen his claim 
on the basis that new and material evidence had not been 
submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that new and material evidence has been 
submitted to reopen his claim for paranoid schizophrenia.

The record shows that he filed the instant claim to reopen in 
May 2004.  Under 38 C.F.R. § 3.156 (a) (2005), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In May 2004, the RO sent him 38 U.S.C.A. § 5103(a) (West 
2002) notice letters.  The notice letters, however, did not 
address the information and evidence necessary to 
substantiate the underlying claim for service connection, nor 
adequately inform him of the basis for the prior denial of 
his claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
Mar. 31, 2006) (in claim to reopen a previously denied claim 
for service connection, 38 U.S.C.A. § 5103(a) requires that 
VA issue a notice letter that describes what evidence would 
be necessary to substantiate that specific element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Therefore, the 
May 2004 notice letters did not provide the veteran with 
adequate 38 U.S.C.A. § 5103(a) notice.  See also, Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must explain, in the context of a 
claim to reopen, what specific evidence 
is necessary to substantiate that 
specific element or elements required to 
establish service connection that were 
found insufficient in the previous denial 
of service connection.  Kent.  The letter 
must specifically inform the veteran 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the RO will attempt to obtain on his 
behalf, and a request that the veteran 
provide any evidence in his possession 
that pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case.


After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


